 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 174 
In the House of Representatives, U. S.,

March 17, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1076) to prohibit Federal funding of National Public Radio and the use of Federal funds to acquire radio content. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1076) to prohibit Federal funding of National Public Radio and the use of Federal funds to acquire radio content. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
